Exhibit 10.7

NOVUS THERAPEUTICS, INC.

MANAGEMENT CONTINUITY AGREEMENT

This Management Continuity Agreement (the “Agreement”) is effective as of
August 7, 2017 (the “Effective Date”) by and between Jon S. Kuwahara
(“Employee”) and Novus Therapeutics. Inc, a Delaware corporation (the
“Company”). This Agreement is intended to provide Employee with certain benefits
described herein upon the occurrence of specific events.

RECITALS

A    It is expected that the Company may from time to time consider the
possibility of realigning its organization.

B    It is further expected that another company may from time to time consider
the possibility of acquiring the Company or that a change in control may
otherwise occur, with or without the approval of the Company’s Board of
Directors.

C    The Board of Directors recognizes that such considerations can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities.

D    The Board of Directors has determined that it is in the best interests of
the Company and its shareholders to assure that the Company will have the
continued dedication and objectivity of Employee, notwithstanding the foregoing
factors.

E    The Company’s Board of Directors believes it is in the best interests of
the Company and its shareholders to retain Employee and provide incentives to
Employee to continue in the service of the Company.

F    The Board of Directors further believes that it is imperative to provide
Employee with certain benefits upon certain termination of Employee’s
employment, including in connection with a Change in Control, which benefits are
intended to provide Employee with financial security and provide sufficient
income and encouragement to Employee to remain with the Company, including and
notwithstanding the possibility of a Change in Control.

G    To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement, which Agreement shall supersede any agreement or
understanding pertaining to the subject matter herein, including any offer
letter between the Company and Employee, as of the Effective Date.

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Employee
by the Company, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

1.    AT-WILL EMPLOYMENT.

The Company and Employee acknowledge that Employee’s employment is and shall
continue to be at-will, as defined under applicable law, and that Employee’s
employment with the Company may be terminated by either party at any time, with
or without Cause or notice. If Employee’s employment terminates for any reason,
Employee shall not be entitled to any payments, benefits, damages, award or
compensation other than as provided in this Agreement. The rights and duties
created by this Agreement are contingent upon Employee’s (i) full compliance
with any confidentiality, inventions, and non-solicitation agreement between
Employee and the Company (an “Ancillary Agreement”), and (ii) execution of a
severance and release of claims agreement provided by the Company (the
“Severance Agreement”) within forty-five (45) days following his/her termination
of employment (or such lesser period as is then required by the Severance
Agreement), and (iii) such Severance Agreement becoming effective and
irrevocable in accordance with its term no later than sixty (60) days following
termination of employment. The Severance Agreement may not be modified in any
way except by a written agreement executed by Employee and an officer of the
Company upon direction from the Board of Directors.

2.    TERMINATION BENEFITS.

(a)    Benefits Upon a Change in Control Involuntary Termination.

(i)    Treatment of Equity Awards. In the event that Employee is subject to a
Change in Control Involuntary Termination, 100% of Employee’s unvested Company
equity-based awards (including, but not limited to, stock options, restricted
stock, restricted stock units, and stock appreciation rights) shall become
immediately vested on such termination date and the risk of forfeiture of 100%
of Employee’s restricted stock, if any, shall lapse on such termination date.
Each such equity award shall be exercisable in accordance with the provisions of
the award agreement and plan pursuant to which such equity award was granted,
including, in the case of stock options, the plan or award agreement provisions
regarding any post-termination period of exercisability.

(ii)    Severance. In the event that Employee is subject to a Change in Control
Involuntary Termination, Employee shall be entitled to receive severance
benefits as follows: (A) a lump sum cash severance payment equal to 1.0
multiplied by the sum of (x) the annual base salary which Employee was receiving
immediately prior to the Change in Control Involuntary Termination, plus (y) the
larger of (1) Employee’s annual target bonus or (2) the annual bonus earned by
Employee for the year preceding the year of termination; (B) a lump sum cash
payment equal to a pro-rata portion of Employee’s target annual bonus amount for
the year in which the Change in Control Involuntary Termination occurs; and
(C) payment by the Company of the full cost of the health insurance benefits
provided to Employee and Employee’s spouse and dependents, as applicable,
immediately prior to the Change in Control pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
other applicable law through the earlier of the end of the 12-month period
following the Change in Control Involuntary Termination date or the date upon
which Employee is no

 

2



--------------------------------------------------------------------------------

longer eligible for such COBRA or other benefits under applicable law, provided
that if the Company’s paying for health insurance benefits violates
nondiscrimination laws, the payments will cease. The benefits to be provided
under clauses (a)(i) and (a)(ii) shall be paid or commence to be paid on the
first payroll date following the date that the Severance Agreement becomes
effective and irrevocable (provided that if the forty-five (45) day period to
execute the Severance Agreement ends in a calendar year subsequent to the year
in which Employee was terminated, payment will not begin before the first
business day of that subsequent year). Notwithstanding the foregoing, in the
event the Board of Directors concludes in its reasonable judgment that the
provision of subsidized COBRA benefits to Employee is likely to cause the
Company to become subject to an excise tax under applicable law, the Company
shall pay Employee a monthly amount in cash equal to the amount of the COBRA
subsidy during the period the Company is obligated to provide subsidized COBRA
benefits to Employee.

(b)    Benefits Upon an Other Involuntary Termination.

(i)    Severance. In the event that Employee is subject to an Other Involuntary
Termination, Employee shall be entitled to receive severance benefits as
follows: (A) continued payment of Employee’s base salary that Employee was
receiving immediately prior to the Other Involuntary Termination for 9-months
after the date of the termination (for purposes of this Section 2(b)(i), the
“Severance Period”), which payments shall be paid during the Severance Period in
accordance with the Company’s standard payroll practices; and (B) payment by the
Company of the full cost of the health insurance benefits provided to Employee
and Employee’s spouse and dependents, as applicable, immediately prior to the
Other Involuntary Termination pursuant to the terms of COBRA or other applicable
law through the earlier of the end of the Severance Period or the date upon
which Employee is no longer eligible for such COBRA or other benefits under
applicable law, provided that if the Company’s paying for health insurance
benefits violates nondiscrimination laws, the payments will cease. The benefits
to be provided under Section 2(b)(i) shall be paid or commence to be paid on the
first payroll date following the date that the Severance Agreement becomes
effective and irrevocable (provided that if the forty-five (45) day period to
execute the Severance Agreement ends in a calendar year subsequent to the year
in which Employee was terminated, payment will not begin before the first
business day of that subsequent year), subject to Employee’s compliance with any
Ancillary Agreement and execution, release, and non-revocation of the Severance
Agreement as set forth in Section 1. Notwithstanding the foregoing, in the event
the Board of Directors concludes in its reasonable judgment that the provision
of subsidized COBRA benefits to Employee is likely to cause the Company to
become subject to an excise tax under applicable law, the Company shall pay
Employee a monthly amount in cash equal to the amount of the COBRA subsidy
during the period the Company is obligated to provide subsidized COBRA benefits
to Employee.

(c)    Termination for Cause or Voluntary Resignation. If Employee’s employment
is terminated for Cause at any time, if Employee voluntarily resigns from the
Company under circumstances which do not constitute a Change in Control
Involuntary Termination or an Other Involuntary Termination, or if Employee’s
employment terminates due

 

3



--------------------------------------------------------------------------------

to Employee’s death or disability, then Employee shall not be entitled to
receive payment of any severance benefits or equity award acceleration.
Nevertheless, Employee shall receive payment(s) for all salary, bonuses and
unpaid vacation accrued as of the date of Employee’s termination of employment.

3.    DEFINITION OF TERMS. The following terms referred to in this Agreement
shall have the following meanings:

(a)    Cause. “Cause” means: (i) Employee’s conviction of, or plea of guilty or
nolo contendere to, any crime involving dishonesty or moral turpitude or any
felony; or (ii) a good faith finding by the Company that Employee has
(x) engaged in dishonesty, willful misconduct or gross negligence in connection
with the performance of your duties or services to the Company, (y) breached an
Ancillary Agreement, or (z) violated Company policies or procedures in a manner
that has materially injured, or is reasonably likely to materially injure, the
Company’s business or reputation.

(b)    Change in Control. “Change in Control” means:

(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (x) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), or (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

(ii)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business Combination
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as

 

4



--------------------------------------------------------------------------------

their ownership of the Outstanding Company Voting Securities immediately prior
to such Business Combination: provided that, where required to avoid additional
taxation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the event that occurs must also be a “change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

(c)    Change in Control Involuntary Termination. “Change in Control Involuntary
Termination” shall mean: (i) any termination by the Company other than for Cause
(not including a termination as a result of Employee’s death or disability), or
(ii) Employee’s voluntary termination for Good Reason, in each case in
connection with, or within the period ending twelve (12) months following the
effective date of a Change in Control.

(d)    Good Reason. “Good Reason” means: (i) a material adverse change in
Employee’s duties, responsibilities, title or reporting relationship, (ii) a
material reduction in Employee’s annualized base salary without your prior
consent (other than in connection with, and in an amount substantially
proportionate to, reductions made by the Company to the annualized base salaries
of its other senior executives), or (iii) the relocation of Employee’s principal
business location following a Change in Control, such that Employee’s daily
commute is increased by at least 50 miles. To terminate Employee’s employment
for Good Reason, Employee must (x) provide notice to the Company of the event
giving rise to the Good Reason within ninety (90) days after such event occurs,
(y) provide the Company with at least thirty (30) days to cure, and (z) if not
cured, resign for Good Reason within thirty (30) days following expiration of
the cure period.

(e)    Other Involuntary Termination. “Other Involuntary Termination” shall mean
(i) any termination by the Company other than for Cause (not including a
termination as a result of Employee’s death or disability), or (ii) Employee’s
voluntary termination for Good Reason, in each case, excluding a Change in
Control Involuntary Termination.

4.    LIMITATION AND CONDITIONS ON PAYMENTS.

In the event that the severance and other benefits provided to Employee under
this Agreement and any other agreement (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Employee’s severance benefits under Sections 2(a) and 2(b) shall be payable
either:

(a)    in full; or

(b)    as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code;

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits under Section 2(a) and 2(b), notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. The reduction of payments and benefits hereunder, if

 

5



--------------------------------------------------------------------------------

applicable, shall be made by reducing, first, cash severance pay that is exempt
from Section 409A of the Code; second, any other cash severance pay; third, any
other payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time);
fourth, reducing any benefit to be provided in kind hereunder in a similar
order, except for equity-based awards; fifth, any restricted stock, restricted
stock units or similar awards, to be reduced in a similar order; and lastly,
sixth, any stock options, stock appreciation right or similar awards, to be
reduced in a similar order. Unless the Company and Employee otherwise agree in
writing, any determination required under this Section 4 shall be made in
writing by a qualified independent certified public accounting or law firm
selected by the Company and approved by Employee, which such approval shall not
be unreasonably withheld (the “Independent Tax Professional”). Employee shall
not be deemed to have unreasonably withheld approval if Employee does not
consent to an Independent Tax Professional selected by the Company that has
provided any services to the Company or any successor corporation within the
preceding five (5) year period. The Independent Tax Professional shall provide
its determinations and any supporting calculations both to the Company and
Employee in writing setting forth in reasonable detail the basis of the
Independent Tax Professional’s determinations, which shall be subject to
approval by Employee, which such approval shall not be unreasonably withheld.
Such determination shall be conclusive and binding upon Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section 4, the Independent Tax Professional may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and Employee shall furnish to the Independent Tax Professional
such information and documents as the Independent Tax Professional may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Independent Tax Professional may reasonably
incur in connection with any calculations contemplated by this Section 4. If,
after the payment of severance benefits has been made to Employee, it is
established that the payments made to, or provided for the benefit of Employee,
exceed the limitations provided in Section 4(b) (an “Excess Payment”) or are
less than such limitations (an “Underpayment”), as the case may be, then the
following shall apply: (x) if it is determined that an Excess Payment has been
made, Employee shall repay the Excess Payment within 20 days following the
determination of such Excess Payment; and (y) if it is determined that an
Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to Employee on the later of (A) 20 days after such determination or
resolution and (B) the time period such payment would otherwise have been paid
or provided to Employee absent the application of Section 4(b).

5.    SECTION 409A. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with the
Company, Employee is a “specified employee” (as defined in Section 409A of the
Code) and the deferral of the commencement of any severance payments or benefits
otherwise payable pursuant to this Agreement as a result of such termination of
employment is necessary in order to prevent any accelerated income recognition
or additional tax under Section 409A of the Code, then the Company will not
commence any payment of any such severance payments or benefits otherwise
required hereunder (but without any reduction in such payments or benefits
ultimately paid or provided to Employee) that (a) will not and may not under any
circumstances, regardless of

 

6



--------------------------------------------------------------------------------

when such termination occurs, be paid in full by March 15 of the year following
Employee’s termination of employment, and (b) are in excess of the lesser of
(i) two (2) times Employee’s then annual compensation or (ii) two (2) times the
limit on compensation then set forth in Section 401(a)(17) of the Code and will
not be paid by the end of the second calendar year following the year in which
the termination occurs, until the first payroll date that occurs after the date
that is six (6) months following Employee’s “separation of service” with the
Company (as defined under Code Section 409A). If any payments are delayed due to
such requirements, such amounts will be paid in a lump sum to Employee on the
earliest of (x) Employee’s death following the date of Employee’s termination of
employment with the Company or (y) the first payroll date that occurs after the
date that is six (6) months following Employee’s “separation of service” with
the Company. For these purposes, each severance payment or benefit is designated
as a separate payment or benefit for purposes of Treasury Regulation
Section 1.409A-2(b) and will not collectively be treated as a single payment or
benefit. This paragraph is intended to comply with the requirements of
Section 409A of the Code so that none of the severance payments and benefits to
be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code and any ambiguities herein will be interpreted to so
comply. Employee and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section 409A
of the Code. Notwithstanding anything to the contrary contained herein, to the
extent that any amendment to this Agreement with respect to the payment of any
severance payments or benefits would constitute under Code Section 409A a delay
in a payment or a change in the form of payment, then such amendment must be
done in a manner that complies with Code Section 409A(a)(4)(C).

6.    CONFLICTS. Employee represents that Employee’s performance of all the
terms of this Agreement will not breach any other agreement to which Employee is
a party. Employee has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that Employee is entering into or
has entered into an employment relationship with the Company of Employee’s own
free will.

7.    SUCCESSORS. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8.    NOTICE. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to Employee shall be
addressed to Employee at the home address which Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of the Company’s Legal Department.

 

7



--------------------------------------------------------------------------------

9.    MISCELLANEOUS PROVISIONS.

(a)    No Duty to Mitigate. Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.

(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)    Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes the severance
and change of control terms of that certain employment Offer Letter between the
Executive and the Company, dated as of July 1, 2017, and any other agreement
with the Company and its subsidiaries concerning similar subject matter dated
prior to the date hereof; by execution of this Agreement, both parties agree
that any relevant provisions of such predecessor agreement(s) shall be deemed
null and void.

(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
without reference to conflict of laws provisions.

(e)    Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

(f)    Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with entering into this
Agreement.

(g)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 9(g) shall be void.

 

8



--------------------------------------------------------------------------------

(h)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(i)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs Employee. Notwithstanding the
foregoing, neither the Company (or any successor thereto) nor Employee may
assign its obligations under this Agreement.

(j)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

The parties have executed this Management Continuity Agreement on the date first
written above.

 

NOVUS THERAPEUTICS, INC. By:   /s/ Gregory J. Flesher Name:   Gregory J. Flesher
Title:   President and Chief Executive Officer EMPLOYEE /s/ Jon S. Kuwahara Jon
S. Kuwahara

 

10